 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TED DARNELL DANIELS,                            No. 2:16-cv-0551 MCE AC P
12                      Plaintiff,
13           v.                                       ORDER
14    ERIC ARNOLD, et al.,
15                      Defendants.
16

17          Defendants shall, on or before Friday, February 7, 2020, file and serve a response to

18   plaintiff’s objections to the subpoenas duces tecum served by defendants in early January.

19          IT IS SO ORDERED.

20   DATED: January 31, 2020

21

22

23

24

25

26

27

28
